 


109 HRES 203 IH: Expressing support for the International Home Furnishings Market in High Point, North Carolina.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 203 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Coble (for himself, Mr. Butterfield, Mr. Etheridge, Ms. Foxx, Mr. Hayes, Mr. Jones of North Carolina, Mr. McHenry, Mr. McIntyre, Mr. Miller of North Carolina, Mrs. Myrick, Mr. Price of North Carolina, Mr. Taylor of North Carolina, and Mr. Watt) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing support for the International Home Furnishings Market in High Point, North Carolina. 
 
Whereas the International Home Furnishings Market in High Point, North Carolina (commonly known as the High Point Market) is the largest home furnishings industry trade show of its kind in the world; 
Whereas the High Point Market takes place every April and October, and is the largest event in North Carolina, attended by more people for a longer period of time over a larger area than any other event in the State; 
Whereas an average of 70,000 manufacturers, exhibitors, sales representatives, retail buyers, interior designers, architects, support personnel, suppliers, and news media attend the High Point Market each April and October; 
Whereas people from all 50 States and more than 100 foreign countries attend the High Point Market; 
Whereas the High Point Market attracts an average of 2,500 exhibitors from around the world, with international exhibitors constituting more than 10 percent of the exhibitors at the event; 
Whereas the exhibits at the High Point Market encompass a wide variety of finished products, including case goods (wood furniture), upholstery, accessories, lighting, bedding, and rugs; 
Whereas the High Point Market has more than 11,500,000 square feet of permanent showroom space in more than 180 separate buildings in High Point and Thomasville, North Carolina; 
Whereas the High Point Market brings $1,140,000,000 and more than 13,000 jobs to North Carolina annually, and creates a significant, lasting, and positive economic impact on a State in which the manufacturing economy is declining due to offshore production; 
Whereas the Federal Government has invested in the High Point Market by providing funding to help meet critical transportation infrastructure needs; and 
Whereas the High Point Market is a vital engine for economic growth for North Carolina, especially for the region commonly known as the Piedmont Triad: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses support for the International Home Furnishings Market in High Point, North Carolina; 
(2)commends those who organize and participate in the International Home Furnishings Market for their contributions to economic growth and vitality in North Carolina; and 
(3)recognizes that the International Home Furnishings Market has a positive economic impact on North Carolina and is vital to a region and State adversely affected by a decline in traditional manufacturing. 
 
